[Cite as Eye on Ohio v. Ohio Dept. of Health, 2020-Ohio-5591.]




EYE ON OHIO, OHIO CENTER FOR                          Case No. 2020-00279PQ
INVESTIGATIVE JOURNALISM
                                                      Judge Patrick M. McGrath
       Requester
                                                      JUDGMENT ENTRY
       v.

OHIO DEPARTMENT OF HEALTH

       Respondent

        {¶1} On October 20, 2020, a special master issued a report and recommendation
(R&R) in this public-records case. The special master recommends that the court (1)
order respondent to provide requester with copies of the requested records, (2) order
that requester is entitled to recover from respondent the amount of the filing fee of
twenty-five dollars and any other costs associated with the action that it has incurred,
and (3) assess costs to respondent.
        {¶2} Neither party has filed timely written objections to the R&R. Pursuant to
R.C. 2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of October 20, 2020. The court therefore adopts
the special master’s R&R, including the special master’s findings of fact, conclusions of
law, and recommendations contained in the R&R. The court ORDERS respondent to
forthwith permit requester to inspect or receive copies of the requested records.
Judgment is rendered in favor of requester.                  Requester is entitled to recover from
respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that were incurred by requester, but requester is not entitled
Case No. 2020-00279PQ                       -2-                                    ENTRY


to recover attorney fees. Court costs are assessed against respondent. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M MCGRATH
                                           Judge
Filed November 10, 2020
Sent to S.C. Reporter 12/8/20